    8:21-cr-00034-BCB-MDN Doc # 18 Filed: 03/25/21 Page 1 of 1 - Page ID # 38



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:21CR34

         vs.
                                                                                 ORDER
 BRYAN A. ERDMAN,

                          Defendant.


        This matter is before the Court on Defendant's UNOPPOSED MOTION TO EXTEND
PRETRIAL MOTION DEADLINE [17]. The Court notes that a jury trial as to this defendant is set for
April 13, 2021, before District Judge Brian C. Buescher. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate thirty-day extension. Leave is given to file
pretrial motions on or before April 22, 2021. Accordingly,


        IT IS ORDERED:
        1. Defendant's UNOPPOSED MOTION TO EXTEND PRETRIAL MOTION DEADLINE [17]
is granted. Pretrial motions shall be filed on or before April 22, 2021.
        2. Defendant’s jury trial scheduled for April 13, 2021, is cancelled, and shall be rescheduled upon
the expiration of the April 22, 2021, pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of the
public and the defendant in a speedy trial. The additional time arising as a result of the granting of the
motion, i.e., the time between March 23, 2021, and April 22, 2021, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due diligence of
counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a
miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 25th day of March, 2021.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
